DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-8 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2020 and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because the operating unit #41 and the power supply #44 are indicative of the same structure (see Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 

	I.	THERMOACOUSTIC DEVICE WITH PIEZOELECTRIC DIAPHRAGM
	II.	ARRANGEMENT FOR MODIFYING DIAPHRAGM RIGIDITY OF THERMOACOUSTIC DEVICE

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 

Correction of the following is required: 

The claims call for the limitations “power supply” and “harvest power supply unit” (see at least claims 2 & 8). The specification fails to provide clear support for said terms. In other words, the specification does not allow the meaning of the terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim element in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the function recited in the means- (or step-) plus-function limitation. 

For more details, see 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	operating unit in claim 1.
b.	power supply in claim 2.
c.	electronic control unit in claim 4.
d.	vibration power generation unit and harvest power supply unit in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Operating unit will be interpreted to cover a controller as per applicant specification ([0042]); and equivalents thereof.
Electronic control unit will be interpreted to cover a controller as per applicant specification ([0042]); and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2 and 4-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “power supply”, which is indefinite as it is unclear which particular structure the applicant is referring to as “power supply”. The specification is devoid of adequate structure for the claimed power supply. There is no disclosure of any particular structure, either explicitly or inherently, that is used as a power supply to apply a voltage to the electrodes. The use of the term “power supply” does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many structures capable of being named “power supply”. For example, a switch, a battery, an alternator, etc…. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 8 recites the limitations “vibration power generation unit” and “harvest power supply unit”, which are indefinite as it is unclear which particular structures the applicant is referring to. The analogy apply above with respect to “power supply” of claim 2 also applies to “vibration power generation unit” and “harvest power supply unit”. 

Claim 4 calls for the limitation “electronic control unit”. As per the 112(f) section above, the applicant refers to the controller #45 as the electronic control unit (see applicant specification, [0042]). However, as per the 112(f) section above, the only structure that changes the magnitude of the voltage is the controller #45. Thus, the applicant attempts to claim the same structural element using different terminologies. A structure can be claimed only once.

For examination purposes, the electronic control unit of claim 4 will be interpreted as the same structure for as the operating unit of claim 1.

Claim(s) 5-7 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backhaus (US 7908856 B2).

Regarding claim 1:
Backhaus discloses a thermoacoustic device (Fig. 6, abstract) comprising: 
a loop tube (#5 & #38) in which a working gas is sealed (see at least col. 6, L 46-61); 
a stack #7 (best seen in Fig. 3) in which a temperature gradient is generated in a tube axis direction of the loop tube (col. 4, L 44-48), the stack being provided in the loop tube (Fig. 6); and 
a diaphragm structure #14 including a diaphragm #30 provided in the loop tube (see Fig. 2-3 & 5-6) and an operating unit #8 (col. 3, L 45-51), the diaphragm having a surface extending in a direction intersecting the tube axis direction (see Fig. 3) and being configured to vibrate with a component of vibration in the tube axis direction (col. 5, L 46-51 & 60-63: pressure waves flex the diaphragm), and the operation unit being configured to apply a physical quantity that is required, to the diaphragm to change a rigidity of the diaphragm in the tube axis direction (see col. 10, L 4-30: when used as a refrigerator, the alternator provides electrical energy to the diaphragm so as to allow the diaphragm to oscillate. When the diaphragm oscillates, the rigidity of the diaphragm inherently changes).

Regarding claim 2:
Backhaus further discloses wherein the diaphragm is a thin film member (see at least Fig. 3 & 5) having an inverse piezoelectric effect (col. 10, L4-19); and the operation unit includes electrodes configured to generate a potential difference in the diaphragm (see at least col. 10, L4-19), and a power supply configured to apply a voltage to the electrodes (inherently present, in the form of electric cable or connector at least). 

Regarding claim 3:
Backhaus further discloses wherein the diaphragm is configured to expand and contract in a direction along the surface based on the physical quantity (see col. 5, L 45-60 & col. 10, L 4-30); the diaphragm structure further includes a restraining member #32 that restrains a peripheral portion of the diaphragm (Fig. 5); and a region of the diaphragm is configured to vibrate in the tube axis direction (see at least col. 5, L 45-60), the region of the diaphragm being closer to a center of the diaphragm than the peripheral portion is (see Fig. 5). 

Regarding claim 4:
Backhaus further discloses wherein the diaphragm structure further includes an electronic control unit #8 configured to perform control to change the physical quantity applied to the diaphragm (col. 3, L 45-51 & col. 10, L 4-30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus (US 7908856 B2) in view of Nakamura (US 8567187 B2).

Regarding claim 6:
Backhaus discloses all the limitations, except for a sensor configured to detect one of i) a temperature of the stack, ii) an ambient temperature around the stack, and iii) a pressure amplitude of the working gas.

In the same field of endeavor, Nakamura teaches the provision of a pressure sensor configured to detect a pressure amplitude of the working gas (see Fig. 1 & 3, col. 7, L 1-13).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Backhaus with a sensor configured to detect a pressure amplitude of the working gas as taught by Nakamura.

One of ordinary skills would have recognized that doing so would have allowed for early detection of abnormalities in the system.
Allowable Subject Matter
Claims 5 & 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a sensor configured to detect a parameter correlated with a work flow of the working gas, wherein the electronic control unit is configured to perform control to reduce the rigidity of the diaphragm when the parameter changes due to a decrease in the work flow, and to increase the rigidity of the diaphragm when the parameter changes due to an increase in the work flow as per claim 5; a sensor configured to detect a parameter correlated with a work flow of the working gas, wherein the electronic control unit is configured to increase the rigidity of the diaphragm to a rigidity that allows vibration of the working gas to be restrained, when the parameter exceeds a threshold as per claim 7; and a vibration power generation unit provided on a tube wall of the loop tube and configured to convert vibration of the tube wall to electric energy; and a harvest power supply unit configured to output energy to apply the physical quantity that is required, to the diaphragm based on the electric energy as per claim 8.

The closest prior art of record is that of Backhaus (US 7908856 B2) in combination with Nakamura (US 8567187 B2) as presented in the rejection of claim 6 above. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Backhaus to incorporate the aforementioned specific control schemes applied to the diaphragm. Such provision would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01. For these reasons, the instant claims, presented with their indefiniteness rejections resolved, would be patentable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Keolian (US 7081699 B2) teaches a thermoacoustic device that uses a piezoelectric diaphragm to generate electrical power.

Schwartz (US 8375729 B2) teaches the provision of sensors across a thermoacoustic apparatus.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763